Per Curiam.
The decree was entered upon the trial of a contested claim based upon a petition for judicial settlement. The decree fixes the amount of the claim and orders, adjudges and decrees that, in default of the said administrator filing “ an account and petition for judicial settlement thereof on or before thirty days after the service of a copy of this decree upon him, that said claimant shall have judgment on this decree against the estate of Andrew Davis, deceased, * * * and * * * have execution therefor.” The decree does not direct the payment of the claim to the claimant nor does it direct the payment of money to any person. In such case there is no foundation for the issuing of an execution *57under section 83 of the Surrogate’s Court Act. The present decree is in essence interlocutory rather than final. In view of the apparent misunderstanding of the purport of the decree the time of the administrator to file his accounts is extended for fifteen days from the date of this decision.
All concur.
Order affirmed, without costs.